OPINION — AG — ** MUNICIPALITY — TICKETS — TICKET SCALPING ** A CHARTERED MUNICIPALITY MAY, PURSUANT TO A PROPER CHARTER PROVISION, ENACT AN ORDINANCE TO PROHIBIT THE SALE OF TICKETS AT MORE THAN FACE VALUE. HOWEVER, WHETHER ANY PARTICULAR ORDINANCE WOULD BE A PROPER EXERCISE OF THE CHARTERED MUNICIPALITY'S AUTHORITY IS A QUESTION OF FACT WHICH CANNOT BE ADDRESSED IN AN ATTORNEY GENERAL OPINION. (POLICE POWER, FOOTBALL TICKETS, GAMING TICKETS) CITE: ARTICLE XVIII, SECTION 3(A) (MARC EDWARDS)** SEE OPINION NO. 87-121 (1987) ** == SEE OPINION NO. 88-597 (1988) ==